DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-4 and 8-9 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method for performing downlink multiple user-multiple input multiple output (DL MU-MIMO) transmission, comprising: 
in response to a channel competition success, performing a channel sounding procedure based on Null Data Physical Protocol Data Unit (NDP); and 
according to a preset Transmission Opportunity (TxOP) duration, determining whether to start to perform DL MU-MIMO transmission or not, 
wherein according to the preset TxOP duration, determining whether to start to perform DL MU-MIMO transmission or not comprises: based on a remaining portion of the preset TxOP duration being enough for performing DL MU-MIMO transmission, determining to start to perform DL MU-MIMO transmission, 
wherein following the channel competition success and prior to performing the channel sounding procedure based on NDP, the method further comprises: indicating the preset TxOP duration through a preset frame.

Regarding claims 8 and 9, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 3-4, these claims depend from claim 1 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411